Citation Nr: 0917860	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  03-26 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD), to include based on personal assault.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1971 to 
February 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The Board remanded this case in June 2004 for further 
development.  The case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The Veteran has been diagnosed as having PTSD as the 
result of a physical assault and the experience of an 
earthquake during his military service.

2.  There also is some credible supporting evidence that 
these alleged events (stressors) occurred, to support this 
diagnosis and its relationship to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In any event, since the Board is granting the claim, there is 
no need to discuss in detail whether there has been 
compliance with the notice and duty to assist provisions of 
the VCAA because even if, for the sake of argument, there has 
not been, this is inconsequential and, therefore, at most 
harmless error.  See 38 C.F.R. § 20.1102.

Governing Laws and Regulations 

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2008).  

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

If VA determines the Veteran did not engage in combat with 
the enemy, or that his alleged stressor does not involve 
combat, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates his testimony or statements.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).

Further, corroboration of every detail of a claimed stressor, 
including the Veteran's personal participation, is not 
required; rather, a Veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 
307 (1997)).  

Just because, however, a physician or other health 
professional accepted an appellant's description of his 
military experiences as credible and diagnosed him 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  In this regard, generally a medical provider cannot 
provide supporting evidence that a claimed in-service event 
actually occurred based on a post-service medical 
examination.  Moreau, 9 Vet. App. at 395-96.  The Veteran's 
own lay statements will not be sufficient.  Id.

The Veteran's PTSD claim is partially predicated on 
allegations of a physical assault by Vietnamese civilians 
being trained by the U.S. military.  The RO treated this 
situation as a personal assault per the June 2004 VCAA notice 
letter.  Because personal assault is an extremely personal 
and sensitive issue, many incidents are not officially 
reported, which creates a proof problem with respect to the 
occurrence of the claimed stressor.  In such situations, it 
is not unusual for there to be an absence of service records 
documenting the events the Veteran has alleged.  The victims 
of such trauma may not necessarily report the full 
circumstances of the trauma for many years after the trauma.  
Thus, when a PTSD claim is based on in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(3); see also Patton 
v. West, 12 Vet. App. 272, 277 (1999).  
             
Examples of such evidence include, but are not limited 
to: records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  
          
The Court has set a relatively low bar for interpreting a 
claim for PTSD as one involving a personal assault stressor 
for which the provisions of 38 C.F.R. § 3.304(f)(3) are 
applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 
200 (2006) (Veteran alleged that his sergeant kicked him down 
a set of stairs).  Moreover, VA itself has defined personal 
assault very broadly to include an event of human design that 
threatens or inflicts harm.  Examples of personal assault 
include rape, physical assault, domestic battery, robbery, 
mugging, stalking, and harassment.  See VA Adjudication 
Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, 
Section H, part 30(a) (Aug. 1, 2006); VA Adjudication 
Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, 
Section D, part 17(a), (c) (Dec. 13, 2005).  
            
Here, medical professionals have interpreted the evidence of 
record to confirm the occurrence of an in-service personal 
assault by Vietnamese trainees.  Medical opinions in cases of 
personal assault for PTSD are exceptions to the general rule 
- as, for example, announced in Moreau v. Brown, 9 Vet. App. 
389, 396 (1996), supra, that an opinion by a medical 
professional based on a post-service examination cannot be 
used to establish the occurrence of a stressor.  38 C.F.R. 
§ 3.304(f)(3); Patton v. West, 12 Vet. App. 272, 280 (1999).  
See also VA Adjudication Procedure Manual, M21-1MR, Part III, 
Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 
1 ,2006).  

Analysis 

The Veteran contends he has PTSD attributable to several 
noncombat-related stressors from his service, to include an 
assault.  Service personnel records (SPRs) confirm that he 
served briefly in Vietnam for just over 30 days, as well as 
in Alaska and several air bases in the Continental United 
States.  He has alleged three specific in-service stressors.  
First, he alleges that in February 1973 during his Vietnam 
service at Da Nang Air Base he was attacked by Vietnamese 
civilians he was training.  During that attack he says he 
fractured his right foot and hand when these civilians pushed 
computer equipment over him.  Second, he alleges he had to 
beat Vietnamese civilians who attempted to attack the truck 
he was in while driving through Da Nang.  Third, he indicates 
that he was traumatized by a strong earthquake that occurred 
on February 1, 1975 while he was assigned to Shemya Air Base 
in Alaska.  He feels he developed PTSD over the years due to 
these in-service incidents.  See Veteran's statement dated in 
January 2002; notice of disagreement (NOD) dated in March 
2003; VA Form 9 dated in August 2003; VA examination dated in 
August 2002; and Appellant Brief dated in October 2003.  

With regard to combat, although the Veteran at times has 
labeled his stressors as combat-related, service records do 
not reflect receipt of medals, badges, wounds, or decorations 
that specifically denote combat with the enemy.  His military 
occupational specialty is listed as a packaging specialist.  
Both his SPRs and service treatment records (STRs) fail to 
reveal any evidence of combat.  There is simply insufficient 
evidence to demonstrate that the Veteran engaged in combat 
with the enemy.  His personal lay statements are not enough.  
As such, the combat presumption in connection with PTSD is 
not for application.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

With respect to a current PTSD diagnosis, VA outpatient 
treatment records dated from 1997 to 2002, as well as VA 
examination reports dated in August 2002 and February 2009, 
all indicate that the Veteran currently has PTSD.  VA 
psychological testing dated in July 2001, performed in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), found 
that his symptoms were suggestive of PTSD.  Consequently, the 
Veteran clearly has a current diagnosis of PTSD.  38 C.F.R. § 
3.304(f).  In addition, he has also been diagnosed with 
generalized anxiety disorder, major depressive disorder, and 
an adjustment disorder.  

In any event, the remaining question is whether there is 
credible supporting evidence that any of the alleged in-
service stressors actually occurred.  38 C.F.R. 
§ 3.304(f)(3); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. 
App. at 395.  But as noted above, the Board is not required 
to accept an appellant's uncorroborated account of his active 
service experiences.  Wood, 1 Vet. App. at 192.  Further, no 
physician can provide supporting evidence that a claimed in-
service event actually occurred based on a post-service 
medical examination, unless the stressor involves a personal 
assault.  Moreau, 9 Vet. App. at 395-96.  Fortunately for the 
Veteran, there is sufficient credible evidence to verify the 
occurrence of several of his stressors.  Id.   

Specifically, with regard to the earthquake stressor, SPRs 
themselves are inconclusive.  His performance evaluations 
would appear to show that he was at Shemya Air Base in Alaska 
from March 2, 1974 to at least January 13, 1975.  Internet 
records indicate the earthquake occurred on February 1st or 
2nd of 1975.  Latter SPRs show that he was formally 
discharged at McChord Air Force Base in Washington State on 
February 10, 1975.  Numerous attempts by the RO to determine 
the Veteran's precise military assignment at the time of the 
February 1, 1975 earthquake have been met with indeterminate 
replies.  However, in March 2003 the Veteran himself 
submitted photographs of the aftermath of the Alaska 
earthquake that he says he took himself.  There is no 
specific information suggesting the Veteran was not present 
during this strong earthquake in Alaska.  The VA has failed 
to conclusively rebut the Veteran's contention he was in 
Alaska during the earthquake.  A stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  It is also significant that VA medical 
personnel have repeatedly found the Veteran's PTSD 
symptomatology and description of this stressor to be 
credible.  See, e.g., VA examination reports dated in August 
2002 and February 2009.  In short, there is sufficient and 
credible verification of his exposure to the earthquake 
stressor.  38 C.F.R. § 3.304(f).  

In addition, with regard to the earthquake stressor, there is 
medical evidence of a link between current PTSD 
symptomatology and his earthquake stressor.  38 C.F.R. 
§ 3.304(f).  Specifically, treating physicians throughout his 
VA treatment records, and the August 2002 and February 2009 
VA mental health examiners, have all assessed that the 
Veteran has PTSD in the context of this stressor and his 
other stressors as well.  And as indicated, elements of the 
earthquake stressor have been sufficiently verified as 
credible by way of the photographs he submitted.  

With regard to the assault-related stressor in February 1973 
in Vietnam, the Veteran's STRs and SPRs do not reveal any 
evidence of psychological complaints or treatment subsequent 
to the alleged assault, although this is not unusual in cases 
involving PTSD by way of personal assault.  STRs do report a 
right foot and hand fracture due to a computer accident in 
February 1973 in Vietnam, but fail to mention an actual 
assault by Vietnamese trainees.  Further, his SPR performance 
evaluations throughout his entire service were overwhelmingly 
positive.  His October 1974 separation examination was 
negative for any psychological complaints or diagnoses.  In 
essence, these facts do not reflect behavioral, social, and 
medical changes following the claimed assaults during his 
service.  Overall, the Board accepts that there is limited 
corroboration of the allegation of an assault by Vietnamese 
civilians in February 1973 as described by the Veteran.    

However, the most important factor for the assault stressor 
is that two separate VA examiners interpreted the evidence of 
record to confirm the occurrence of in-service assault by 
Vietnamese trainees.  38 C.F.R. § 3.304(f).  In fact, the 
February 2009 VA examiner emphasized that the Veteran's 
detailed statements about being attacked by Vietnamese 
civilians were very believable.  The examiner also stated 
that the Veteran appeared to be very honest during the 
interview and examination.  Again, medical opinions in cases 
of personal assault for PTSD are exceptions to the general 
rule - as, for example, announced in Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996), that an opinion by a medical 
professional based on a post-service examination cannot be 
used to establish the occurrence of a stressor.  38 C.F.R. 
§ 3.304(f)(3); Patton v. West, 12 Vet. App. 272, 280 (1999).  
See also VA Adjudication Procedure Manual, M21-1MR, Part III, 
Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 
1 ,2006).  These VA examinations provide significant 
corroboration in support of the PTSD stressor based on 
personal assault when considered in conjunction with the 
numerous corroborative evaluations in VA treatment records.  

Overall, these medical opinions of record are entitled to 
great probative weight in support of the Veteran's PTSD claim 
based on both the earthquake and assault stressors.  

So giving him the benefit of the doubt, both the earthquake 
and assault stressors are sufficiently corroborated; 
therefore, service connection for PTSD is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  This decision does 
not in any way suggest that all of his present psychological 
impairment, including his generalized anxiety disorder, major 
depressive disorder, and adjustment disorder are the result 
of his military service.  VA treatment records identify many 
of his psychological symptoms in the context of post-service 
marital problems and also earlier childhood events.  See, 
e.g., VA treatment record dated in July 1989.  But that 
notwithstanding, the precise nature and extent of his now 
service-connected PTSD is not before the Board at this time.  
Only when the RO rates the PTSD will this become a pertinent 
consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  In short, this decision is considered a full grant 
of the benefits sought by the Veteran.   




ORDER

Service connection for PTSD is granted. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


